DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/03/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US PAT. No. 9,595,061 B1).

	Referring to Claim 1, Ryan teaches a data conversion processing system (See Ryan, Fig. 1, Data Conversion System 100), comprising:
a queue server (See Ryan, Fig. 1, RTI Server) configured to accumulate a queue that specifies data conversion processing to a different data format (See Ryan , Fig. 1, Col. 3 lines 54-59, The RTI server may perform one or more data conversions on the order information to convert the order information into a format compatible with the type of POS device utilized by the store location, and may provide converted order information to a queue associated with the POS device.);
circuitry (See Ryan, Fig. 1, POS Queue 1 and Queue 2) configured to execute a converter that performs conversion of data specified by the queue, and a converter (See Ryan, Fig. 1, POS device) number adjustment module provided at a container as a user space on an operating system (See Ryan, Col. 3 lines 59-67 and Col. 4 lines 1-5, The queue (e.g., POS Queue 1, POS Queue 2, etc.) may facilitate asynchronous communication with the POS device, thereby permitting the data hub to store one or more messages via the queue for retrieval by the POS device, transmission to the POS device, or the like. The POS device may receive the converted order information from the RTI server via the POS queue, and may process the converted order information to fulfill the order for the user. In another example, the POS device may provide confirmation information to the user device, update information to the user device, or the like via the RTI server and/or the front end server. In another example, the POS device may receive payment information from the user device via the front end server and/or the RTI server.), 
wherein the converter number adjustment module, in a case that a number of queues equal to or larger than a threshold value are accumulated in the queue server, forms at least one virtual converter that performs data conversion processing the same as the data conversion processing of the converter at the container (See Ryan, Col. 5 lines 8-22, RTI server 230 may include a set of Apache ActiveMQ™ message queues. Additionally, or alternatively, RTI server 230 may include one or more queues associated with routing information from a first module of RTI server 230 to a second module of RTI server 230. For example, RTI server 230 may include a queue associated with receiving information from an ActiveMQ inbound message queue and providing the information to a data conversion module associated with converting the information to a format associated with POS device 240. In some implementations, RTI server 230 may include a communication interface that allows RTI server 230 to receive information from and/or transmit information to other devices in environment 200, such as user device 210, front end server 220, and/or POS device 240.), and performs the data conversion processing corresponding to the number of queues equal to or larger than the threshold value (See Ryan, Col. 17 lines 38-43, As used herein, satisfying a threshold may refer to a value being greater than the threshold, more than the threshold, higher than the threshold, greater than or equal to the threshold, less than the threshold, fewer than the threshold, lower than the threshold, less than or equal to the threshold, equal to the threshold, etc.).

	Referring to Claim 2, Ryan teaches the data conversion processing system according to Claim 1 (See Ryan, Fig. 1, Data Conversion System 100), 
wherein the converter number adjustment module forms the virtual converter based on an activation condition set in a setting file (See Ryan, Col. 13 lines 48-58, RTI server 230 utilizes polling consumer module 916 to obtain the update information from archive data structure 912 and to provide the update information to file adapter 918 (e.g., a Spring Integration file adapter). RTI server 230 provides the update information from file adapter 918 to channel 920 and, as shown by reference number 922, RTI server 230 converts the update information into a message object using service activator 922 and message generator 924. The message object may include the update information, header information, or the like.), 
wherein an activation condition based on a past processing record of the queue is set in the setting file, the activation condition being successively corrected in accordance with the past processing record of the queue (See Ryan, Col. 10 lines 8-18, TCP service activator 546 may be associated with activating TCP transmission service for the converted information. TCP in channel queue 548 may be associated with providing the converted information via TCP. POS group data center 550 may receive the converted information from the particular queue 522 (e.g., via data hub subscriber extension 534 and TCP module 542) via a TCP connection and may provide the converted information to POS device 240 via a transmission 552, of a set of transmissions 552 that POS group data center 550 provides to a set of POS devices 240.).

	Referring to Claim 3, Ryan teaches the data conversion processing system according to Claim 2 (See Ryan, Fig. 1, Data Conversion System 100), wherein the converter number adjustment module periodically forms the virtual converter based on the activation condition set in the setting file and performs the data conversion processing corresponding to a queue accumulated in the queue server (See Ryan, Col. 5 lines 29-49, POS device 240 may be associated with a particular information format, such as a SUS/FMS POS format, a Panda software POS format and associated with a queue agent and may utilize a queue agent to obtain information, such as order information from a queue of RTI server 230, by querying the queue periodically (e.g., at a particular time, after a threshold period of time elapses, or the like). In some implementations, a group of POS devices 240 may be associated with a POS data center. The POS data center may include a device associated with a set of POS devices 240, the set being a subset of the group of POS devices 240 associated with RTI server 230, and that routes messages from RTI server 230 to a particular POS device 240 of the set of POS devices 240. In some implementations, POS device 240 may include a communication interface that allows POS device 240 to receive information from and/or transmit information to other devices in environment 200, such as user device 210, front end server 220, and/or RTI server 230).

	Referring to Claim 4, Ryan teaches the data conversion processing system according to Claim 2 (See Ryan, Fig. 1, Data Conversion System 100), 
wherein at least an activation date and time is set as the activation condition in the setting file (See Ryan, Col. 16 lines 65-67 and Col. 17 lines 1-2, As shown by reference number 1160, POS device 240 provides confirmation that the order is being prepared (e.g., information indicating an expected delivery time or the like) to front end server 220, which routes the confirmation to user device 210 for display.), and 
wherein the converter number adjustment module forms the virtual converter at the activation date and time set in the setting file and performs the data conversion processing corresponding to a queue accumulated in the queue server (See Ryan, Fig. 11A, Col. 16 lines 8-22, In FIG. 11A, and by reference number 1136, front end server 220 utilizes data conversion module 1136 to perform a data conversion on the information identifying the set of item prices to generate order information, and provides the order information to outbound channel 1138. Front end server 220 provides the order information to a JMS outbound gateway adapter 1140 and to a JMS outbound channel 1142 associated therewith. Front end server 220 provides the order information from JMS outbound channel 1142 to outbound queue 1108. As shown by reference number 1144, front end server 220 provides the order information from outbound queue 1108 to user device 210. In this way, front end server 220 may facilitate a real-time request for information from POS device 240.).

	Referring to Claim 5, Ryan teaches the data conversion processing system according to Claim 4 (See Ryan, Fig. 1, Data Conversion System 100), wherein the converter number adjustment module sets in the setting file a time zone which is detected based on the past processing record of the queue and in which processing of a queue stagnates, as the activation date and time to form the virtual converter in the time zone in which the processing of the queue stagnates, and performs the data conversion processing corresponding to a queue accumulated in the queue server (See Ryan, Col. 5 lines 33-49, POS device 240 may utilize a queue agent to obtain information, such as order information from a queue of RTI server 230, by querying the queue periodically (e.g., at a particular time, after a threshold period of time elapses, or the like). In some implementations, a group of POS devices 240 may be associated with a POS data center. The POS data center may include a device associated with a set of POS devices 240, the set being a subset of the group of POS devices 240 associated with RTI server 230, and that routes messages from RTI server 230 to a particular POS device 240 of the set of POS devices 240. In some implementations, POS device 240 may include a communication interface that allows POS device 240 to receive information from and/or transmit information to other devices in environment 200, such as user device 210, front end server 220, and/or RTI server 230.).

	Referring to Claim 6, Ryan teaches the data conversion processing system according to Claim 1 (See Ryan, Fig. 1, Data Conversion System 100), wherein, in a case that a queue whose data conversion processing by the converter has stagnated for a predetermined time or more is accumulated in the queue server, the converter number adjustment module forms the virtual converter and performs the data conversion processing corresponding to the queue whose processing has stagnated for the predetermined time or more (See Ryan, Figs. 10-11, Col. 16 lines 4-22, in FIG. 10, process 1000 may include providing order information to a user device based on the set of item prices (block 1050). For example, front end server 220 provides order information to user device 210 based on the set of item prices. For example, as shown in FIG. 11A, and by reference number 1136, front end server 220 utilizes data conversion module 1136 to perform a data conversion on the information identifying the set of item prices to generate order information, and provides the order information to outbound channel 1138. Front end server 220 provides the order information to a JMS outbound gateway adapter 1140 and to a JMS outbound channel 1142 associated therewith. Front end server 220 provides the order information from JMS outbound channel 1142 to outbound queue 1108. As shown by reference number 1144, front end server 220 provides the order information from outbound queue 1108 to user device 210. In this way, front end server 220 may facilitate a real-time request for information from POS device 240.).

	Referring to Claim 7, Ryan teaches the data conversion processing system according to Claim 1 (See Ryan, Fig. 1, Data Conversion System 100), wherein, in a case that a queue whose data conversion processing by the converter is in an error status is accumulated in the queue server, the converter number adjustment module forms the virtual converter and performs the data conversion processing corresponding to the queue in the error status (See Ryan, Figs. 8-9, Error Handling, Col. 14 lines 16-35, in FIG. 8, process 800 may include providing the converted update information to the front end server (block 830). For example, RTI server 230 may provide the converted update information to front end server 220 (e.g., for utilization in updating a web platform) and in FIG. 9, and by reference number 930, RTI server 230 may provide the message object with converted update information to an adapter module 930 of front end server 220, which may adapt the message object for utilization by front end server 220. In some implementations, RTI server 230 and/or front end sever 220 may include one or more error handling techniques, such as one or more techniques associated with generating an error object (e.g., a Java error object) and storing the error object via an error data structure for analysis, debugging, or the like when an error occurs. Additionally, or alternatively, RTI server 230 may obtain another copy of the update information from archive data structure 912 and may reconvert and retransmit the update information to front end server 220 when an error occurs.).

	Referring to Claim 8, the structural elements of system claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.  Thus, the non-transitory recording medium is explicitly/inherently taught as evidenced by (See Ryan, Fig. 3, Processor (CPU) 320, Memory 330, Storage Component 340, Col. 6 lines 22-35, Processor 320 is implemented in hardware, firmware, or a combination of hardware and software. Processor 320 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function. Memory 330 may include random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and or instructions for use by processor 320.) and various memories stored therein.

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumagi et al. (US PG. Pub. 2018/0113792 A1) discloses an information processing system includes a first memory that stores information on a request for performing data processing associated with a type of the data processing, a second memory that stores information on a request for performing data processing for testing, and a plurality of circuitry that performs data processing according to the type of the data processing. The plurality of circuitry includes a first circuitry that operates in a normal mode and a second circuitry that operates in a test mode. The second circuitry starts up in the test mode to operate in the test mode if the first circuitry operates in the normal mode and transitions from the test mode to the normal mode according to a user request. In the normal mode, the circuitry acquires the information on the request for performing the data processing from the first memory and performs the data processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677